Filed 5/17/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 96







W.J. Wilson, Jr., 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







Nos. 20110362 & 20110363







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Bobbi Brown Weiler, 418 E. Rosser Avenue, Suite 320, Bismarck, N.D. 58501, for petitioner and appellant.



Kelly Ann Dillon, Assistant State’s Attorney, Courthouse, P.O Box 5005, Minot, N.D. 58702-5005, for respondent and appellee.

Wilson v. State

Nos. 20110362 & 20110363



Per Curiam.

[¶1]	W.J. Wilson, Jr. appeals from the trial court’s order dismissing his application for post-conviction relief.  On appeal, Wilson argues he was denied due process of law because the court did not view an allegedly altered videotape at the hearing on his post-conviction relief application.  Wilson also contends he received ineffective assistance of counsel because his trial counsel failed to call and question a certain witness.  We affirm under N.D.R.App.P. 35.1(a)(2) and (6).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner